MEMO ENDORSED
       Case 1:18-cv-07590-ER                    Document 62 Filed 05/29/20 Page 1 of 1

                        LAW OFFICE OF MOHAMMED GANGAT
                    (718) 669-0714 ✦ 675 3rd Ave, Ste 1810, NY, NY 10017 ✦ mgangat@gangatpllc.com

      via ECF                                                                  May 28, 2020
      Hon. Edgardo Ramos, U.S.D.J.
      Southern District of New York
      500 Pearl Street
      New York, New York 10007-1312

              RE:     Diaz v. Bronx Pawnbroker Inc. et al., No. 18-07590-ER

      To the Hon. Ramos:

             I represent plaintiff Brandon Diaz in the above-referenced action and write to request an
      extension of the deadlines for: (i) plaintiff’s opposition to defendants’ motion for summary
      judgment and (ii) defendants’ reply. The current deadlines are June 1 and June 15.

              I spoke to defense counsel who confirmed to me that Defendants join Plaintiff in this
      request. The parties request the deadlines be extended three days to June 4 and June 18. One
      prior request was made to extend these deadlines. The prior request was in order to allow
      defendants’ to amend their filing to include a Rule 56.1 summary judgment motion. The prior
      request was granted by Your Honor.

              This request is being made at the request of Plaintiff to allow more time for Plaintiff to
      collect affidavits from three individuals which will provide evidence material to the Court’s
      decision in the motion practice.

             As always, I thank the Court for its time and consideration.
                                                                       Respectfully submitted,



                                                                       Mohammed Gangat
      cc:    All counsel of record (via ECF)_


                       The application is X granted
                                          __ denied


                       Edgardo Raihos, U. S .D .J
                       Dated: _____
                              May. 29, 2020  _
                       New York, New York
